DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-20 is/are objected to because of the following informalities:  
As to claim 1, there is a space between “mechanism” and the comma that should not be present.
As to claim 1, “piston” in line 5 should read “the piston”.
As to claim 1, “tether” in line 9 should read “the tether”.
As to claim 4, “barrel” in line 2 should recite “the barrel”.
As to claim 5, “tether” in line 2 should read “the tether” and “escapement regulating mechanism” in line 2 should read “the escapement regulating mechanism”.
As to claim 12, “gear train” in line 1 should read “the gear train” and “winch drum” in line 2 should read “the winch drum”.
As to claim 15, there is a space between “system” and the semicolon in line 5 that should be deleted.
As to claim 15, “piston” in line 11 should read “the piston”.
As to claim 15, “tether” in line 15 should read “the tether”.
As to claim 15, “tether” in line 20 should read “the tether”.
As to claim 17, there is a space before the period at the end of the claim that should be deleted.
As to claim 19, “metered release” in line 12 should read “the metered release”.
 Claims 2-14, 16-18 and 20 are objected to since they depend from at least one of the above claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an escapement regulating mechanism configured to meter release of the tether by the winch drum” in claim 1, 15, and 19 (as well as all corresponding dependent claims that do not recite structure for this limitation);.”power and control system” in claims 15 and 19 (as well as all corresponding dependent claims that do not recite structure for this limitation); “insertion mechanism” in claims 15 and 19 (as well as all corresponding dependent claims that do not recite structure for this limitation); and “activation mechanism” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 19, it is not clear if the housing mentioned in line 15 is referring to the housing of line 2 or if it could also be referring to the “drive housing” recited in line 4.
As to claim 20, it is not clear if “the housing” in line 2 is referring to the housing mentioned in line 2 of claim 19 or the drive housing mentioned in line 4 of claim 19.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plumptre (US 2012/0172804 A1) in view of Bente et al. (WO 2014/036239, cited and provided by applicant in parent case 15691097 and hereinafter 'Bente')
As to claim 2, Plumptre discloses a controlled delivery drive mechanism (Figs. 1-7), comprising: 5a drive housing (case 2); a piston (piston described in para 0030) having an interface surface (proximal side of flange 30 or proximal side of end plate 16); at least one biasing member (18 and/or 32) initially retained in an energized state and configured to bear upon the interface surface of the piston (para 0030, Fig. 3, 4); a tether (38) connected at one end to the piston (see at least Fig. 4, para 0031) and at another end to a winch10 drum (spigot 60 and/or gear wheel 58), the tether (38) configured to restrain expansion of the at least one biasing member (para 0032; Fig. 3, 4, 6a, 6b), a status reader (sensor 61); and an escapement regulating mechanism (assembly including 44, 46, 54 and parts directly associated therewith for controlling movement of the elongate element 38) configured to meter release of the tether by the winch drum (para 0031-0033), wherein metered release of the tether provides for controlled expansion of the at least one biasing member (para 0031-0033).
Plumptre is not explicit to the status reader being configured to recognize one or more status triggers incrementally spaced on tether.
Bente teaches controlled delivery drive mechanisms and recites “the drive mechanism may include a status reader configured to read or recognize one or more corresponding status triggers. The status triggers may be incrementally spaced on the tether, wherein, during operation of the drive mechanism, interaction between the status reader and the status triggers transmit a signal to a power and control system to provide feedback to a user” (see lines 13-21 page 4).
It would have been obvious to one having ordinary skill in the art to provide one or more status triggers such as those taught by Bente on the tether of Plumptre such that the status reader is configured to recognize one or more status triggers incrementally spaced on the tether. One would have been motivated to do so in order to provide a means for the status reader (61) of Plumptre to identify/sense movement of the tether (see lines 13-21 page 4 of Bente).

Re claim 3, Plumptre in view of Bente teaches the controlled delivery drive mechanism of claim 2 as described above. Plumptre further teaches: a drug container (9) having a plunger seal (bung 20) located within a barrel (Figs. 2-5), wherein the piston is configured to axially translate the plunger seal within the barrel (Figs. 2-5).
Re claim 4, Plumptre in view of Bente teaches the controlled delivery drive mechanism of claim 2 as described above. Plumptre further teaches wherein the drug container contains a drug fluid within a drug chamber of barrel (see para 0029, 0030).
Re claim 5, Plumptre in view of Bente teaches the controlled delivery drive mechanism of claim 2 as described above. Plumptre further teaches, wherein the metering of the tether by escapement regulating mechanism controls a rate or profile of drug25 delivery to a user (para 0031-0036).
Re claim 6, Plumptre in view of Bente teaches the controlled delivery drive mechanism of claim 2 as described above. Plumptre further teaches wherein the escapement regulating mechanism comprises a gear train (44) having one or more gears (56, 58), wherein rotation of at least one gear of the gear train is coupled to rotation of the winch30 drum (Figs. 6a, 6b, para 0032).
Re claim 7, Plumptre in view of Bente teaches the controlled delivery drive mechanism of claim 6 as described above. Plumptre further teaches wherein the escapement regulating mechanism further comprises a lever (pawl 54) and an escape wheel (56; thus interpreting only 58 as the “one or more gears” as required by claim 5) configured to engage with the gear train and meter rotational movement of the gear train (56, 58 engaged with each other, Figs 3, 4).
Re claims 13 and 14, Bente further teaches “The status reader may be an optical status reader and the corresponding status triggers are optical status triggers, an electromechanical status reader and the corresponding status triggers are electromechanical status triggers, or a mechanical status reader and the corresponding status triggers are mechanical status triggers” (see lines 13-21 page 4 of Bente). It thus would have further been obvious to one having ordinary skill in the art, when modifying Plumptre in view of Bente as described in the rejection of claim 2 above, to do so in a manner such that the status reader is an optical status reader and the one or more status triggers are optical status triggers or wherein the status reader is an electromechanical status reader and the one or more status triggers are electromechanical status triggers. One would have been motivated to do so as Bente shows both of these embodiments as being suitable for tracking the status of a tether (see lines 13-21 on page 4 of Bente).

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plumptre in view of Bente as applied above, and further in of Beaver et al. (WO 2014/036308 A2, provided by applicant in parent case and hereinafter 'Beaver').
As to claims 8-11, Plumptre discloses the controlled delivery drive mechanism of claim 7 as described above. 
Plumptre is silent on the limitations of claims 8-11.
Beaver however teaches controlled delivery drive mechanisms for drug delivery pumps including an embodiment that teaches limitations found throughout claims 8-11. For example, Beaver teaches a gear train (510) having one or more gears (512, 514, 516) (claim 5); a lever (564) and an escape wheel (562) configured to engage with the gear train and meter rotational movement of the gear train (see line 9 page 20 through line 34 page 22) (claim 6); wherein the escape wheel is a compound gear including escape teeth at a large diameter escape gear (562A) and a small diameter escape gear (562B) configured to engage with the gear train (510) (see paragraph beginning line 30 page 20) (claim 7); wherein the lever has pins (564A, B) and a prong (564C), the prong configured to moveably engage a post (566A) and an impulse pin (566B) of a balance wheel (566), the balance wheel configured to engage with and oscillate around a post (566A) in combination with a hair spring (568) (see lines 18-32 page 5, line 9 page 20 through line 34 page 22) (claim 8). Regarding claims 10 and 11, Beaver further teaches an15 actuator (power and control system 400) that at least partially controls oscillation of the balance wheel (Beaver teaches “The power and control system 400 includes a power source, which provides the energy for various electrical components within the drug pump” – see paragraph beginning line 31 page 11; providing power is a form of at least partially controlling), wherein the actuator is an electrical actuator (see paragraph beginning line 31 page 11).
 It would have been obvious to one having ordinary skill in the art to modify Plumptre (as already modified above) with any and/or all of the limitations described above by Beaver. One would have been motivated to do so in order to provide an escapement regulating mechanism that possesses a greater level of control than that of the current design of Plumptre. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plumptre in view Bente as applied to claim 7 above, and further in view of Hanson et al. (US 2015/0209505 A1, hereinafter 'Hanson').
As to claim 12, Plumptre in view of Bente teaches the controlled delivery drive mechanism of claim 7 as described above. 
Plumptre in view of Bente is silent on wherein the gear train comprises a winch gear rotationally coupled to the winch drum and configured to engage at least one compound gear, the at least one compound gear configured to engage directly or indirectly with the escape wheel, the at least one compound gear thereby coupling rotation of the escape wheel to rotation of the winch25 drum.
Hanson discloses controlled delivery drive mechanisms for drug delivery pumps and teaches “the drive mechanism further includes a gear assembly. The gear assembly may include a winch gear connected to a winch drum upon which the tether may be releasably wound, a worm gear engageably connected to the winch gear, a compound gear engageably connected to the worm gear, and a motor having a pinion engageably connected to the compound gear, wherein the motor is configured to drive the gear assembly to release the tether from the winch drum to meter the free expansion of the biasing member from its initial energized state and the free axial translation of the piston upon which the biasing member bears upon” (para 0010; also see para 0013, claim 9).
It would have been obvious to one having ordinary skill in the art to modify Plumptre (as already modified above) in view of the teachings of Hanson above such that Plumptre includes a winch gear rotationally coupled to the winch drum and configured to engage at least one compound gear, the at least one compound gear configured to engage directly or indirectly with the escape wheel, the at least one compound gear thereby coupling rotation of the escape wheel to rotation of the winch25 drum. One of ordinary skill in the art would have found it obvious to use any of various combinations of gears including those described above to provide a desired level of control of the rate/means of metering the tether of Plumptre (see para 0010 para 0013, claim 9 of Hanson).

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plumptre in view of Bente, and further in view of O'Connor et al. (US 2013/0060233 A1, hereinafter O'Connor).
Re claim 15, Plumptre discloses a drug delivery pump (Figs. 1-7) comprising: a housing (2); a fluid pathway connection (neck of medicament cartridge 9 – see para 0035);10 a power and control system (48, 52 – see at least abstract, para 0031-0033); and a controlled delivery drive mechanism comprising: a drive housing (36); a piston (piston described in para 0030) having an interface surface (proximal side of flange 30 or proximal side of end plate 16); at least one biasing member (18 and/or 32) initially retained in an energized15 state and configured to bear upon the interface surface of piston (para 0030, Fig. 3, 4); a tether (38) connected at one end to the piston (see at least Fig. 4, para 0031) and at another end to a winch drum (spigot 60 and/or gear wheel 58), the tether configured to restrain expansion of the at least one biasing member (para 0032; Fig. 3, 4, 6a, 6b), a status reader (sensor 61); and an escapement regulating mechanism (assembly including 44, 46, 54 and parts directly associated therewith for controlling movement of the elongate element 38) configured to meter release 20of the tether by the winch drum (para 0031-0033), wherein metered release of the tether provides for controlled expansion of the at least one biasing member (Fig. 3, 4, para 0031-0033); wherein the power and control system is configured to receive one or more inputs to meter the release of tether by the winch drum and permit axial25 translation of the piston by the biasing member (see para 0029).
Plumptre is not explicit to the status reader being configured to recognize one or more status triggers incrementally spaced on tether.
Bente teaches controlled delivery drive mechanisms and recites “the drive mechanism may include a status reader configured to read or recognize one or more corresponding status triggers. The status triggers may be incrementally spaced on the tether, wherein, during operation of the drive mechanism, interaction between the status reader and the status triggers transmit a signal to a power and control system to provide feedback to a user” (see lines 13-21 page 4).
It would have been obvious to one having ordinary skill in the art to provide one or more status triggers such as those taught by Bente on the tether of Plumptre such that the status reader is configured to recognize one or more status triggers incrementally spaced on the tether. One would have been motivated to do so in order to provide a means for the status reader (61) of Plumptre to identify/sense movement of the tether (see lines 13-21 page 4 of Bente).
Plumptre in view of Bente is silent to an insertion mechanism.
O’Connor discloses an insertion mechanism for a drug delivery pump that includes a means for inserting a cannula with a needle while automatically retracting the needle and leaving the cannula in place (see at least para 0008, 0011, 0053, 0063).
It would have been obvious to one having ordinary skill in the art to modify Plumptre to include an insertion mechanism such as that taught by O’Connor with the device of Plumptre (as already modified by Bente). One would have been motivated to do so in order to provide automatic insertion of the needle/cannula (the cannula capable of being left in the patient) and avoid having a user needing to manually insert the needles described by Plumptre (para 0029 of Plumptre).

As to claim 16, Plumptre in view of Bente and O’Connor teaches the drug delivery pump of claim 15 as described above. Plumptre further teaches wherein the one or more inputs are received from an activation mechanism (interface buttons 4, 5, 6) configured to be acted upon by a user (para 0029 of Plumptre).
As to claim 17, Plumptre in view of Bente and O’Connor teaches the drug delivery pump of claim 15 as described above. Plumptre further teaches wherein the power and control system is configured to receive one or more inputs to adjust an amount of restraint provided by the tether and winch drum on the axial translation of the piston to start, stop or pause operation of the drive mechanism (para 0029 of Plumptre).
As to claim 18, Plumptre in view of Bente and O’Connor teaches the drug delivery pump of claim 17 as described above. Plumptre further teaches wherein the power and control system is configured to receive one or more inputs to adjust an amount of restraint provided by the tether and winch drum on the axial translation of the piston to5 change a dose volume or a delivery rate for delivery to a user (see para 0029 discussing how a user can operate the interface buttons to set and dispense a dose – this means that one could both change a dose volume and a delivery rate).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plumptre in view of O'Connor.
As to claim 19, Plumptre discloses a method of assembling a drug delivery pump (Figs. 1-7), comprising: attaching to a housing (2) a controlled delivery drive mechanism comprising: 10a drive housing (36), a piston (piston described in para 0030) having an interface surface (proximal side of flange 30 or proximal side of end plate 16), at least one biasing member (18 and/or 32) initially retained in an energized state and configured to bear upon the interface surface of piston (para 0030, Fig. 3, 4); a tether (38) connected at one end to the piston (see at least Fig. 4, para 0031) and at another end to a 15winch drum (spigot 60 and/or gear wheel 58), the tether configured to restrain expansion of the at least one biasing member (para 0032; Fig. 3, 4, 6a, 6b), and an escapement regulating mechanism (assembly including 44, 46, 54 and parts directly associated therewith for controlling movement of the elongate element 38) configured to meter release of the tether by the winch drum (para 0031-0033), wherein metered release of the tether provides for controlled expansion of the at least one biasing member (para 0031-0033); a fluid pathway connection (neck of medicament cartridge 9 – see para 0035), and a power and control system (4, 5, 6, 48, 52) to the housing (see at least abstract, para 0029, 0031-0033).
Plumptre is silent to attaching an insertion mechanism.
O’Connor discloses an insertion mechanism for a drug delivery pump that includes a means for inserting a cannula with a needle while automatically retracting the needle and leaving the cannula in place (see at least para 0008, 0011, 0053, 0063).
It would have been obvious to one having ordinary skill in the art to modify Plumptre to include an insertion mechanism such as that taught by O’Connor and attach it to the housing of Plumptre. One would have been motivated to do so in order to provide automatic insertion of the needle/cannula and avoid having a user needing to manually insert the needles described by Plumptre (para 0029 of Plumptre).

As to claim 20, Plumptre in view of O’Connor teaches the method of claim 19 as described above. Plumptre further teaches inserting into the housing a drug25 container (cartridge 9; see Figs. 1, 2, para 0029 of Plumptre).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10695487. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the similar subject matter of a controlled delivery drive mechanism comprising a drive housing, a piston, at least one biasing member, a tether, and an escapement regulating mechanism. Claim 2 of the instant application is broader than claim 1 of the patent in that instant claim 2 does not require wherein release of the at least one biasing member from the initial energized state applies tension to the tether, the tension to the tether imparting a drive torque to the escapement regulating mechanism and initiating an impulse action of the escapement regulating mechanism to initiate the metered release of the tether. Claim 2 of the instant application is also different in that is requires a status reader. However identical limitations regarding a status reader are found in claim 12 of the patent. Furthermore, the limitations found in instant claims 3-14 are found throughout claims 2-14 of the patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783